Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received February 28th, 2022.  Claims 1, 6, and 13-14 have been amended.  Claim 2 has been canceled.  Claim 16-19 has been newly added. Claims 1 and 3-19 have been entered and are presented for examination. 
Application 16/556,276 claims benefit of Japanese Application 2018-192595 (10/11/2018).
Response to Arguments
The Examiner respectfully disagrees with Applicant’s arguments regarding claims 6-12, 17 and 19. 
Figure 1 is reproduced for convenience. 

    PNG
    media_image1.png
    464
    863
    media_image1.png
    Greyscale

As indicated, Paragraphs 0078, 0090 discloses per-path feedback to determine whether the packets have been properly received. Sender 22 would receive two feedbacks (i.e., from path 42 and 44) wherein the claimed electronic apparatus and first electronic apparatus can be Sender 22 and the common node of paths 42 and 44, respectively.  

 
Specification
The amendment filed February 28th, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: see Below.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3-13, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
electronic apparatus that receives two ACK responses from respective first and second data frames and recite “without passing through the electronic apparatus.”  
The cited portions of the drawing and specification do not support the second frame not passing through the electronic apparatus since according to Figures 1, 8, 11-12, 14, and 16, the sender of the second frame is the electronic apparatus. 
The respective dependent claims are rejected for the same reasons.
Claims 1-3-13, 16, and 18 would otherwise be allowable, if Applicant can show support.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 6-12, 14, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US 2005/0185621). 
	
	Regarding claims 6, 14, 17, 19, Sivakumar et al. discloses an electronic apparatus comprising: receiver circuitry configured to: receive a first data frame comprising first data from a first sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 on path 40, 42, and 44]) wherein the first data frame is sent from the first sender apparatus to the electronic apparatus without passing through a second send apparatus (see Figure 1 [path 40 does not use the intermediate node of paths 42 and 44; second sender interpreted as intermediate node from paths 42 and 44]); and receive a second data frame comprising the first data from a second sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 ]), wherein the second data from is send from the second sender apparatus to the electronic apparatus without passing through the first sender apparatus (see Figure 1 [paths 42 and 44 do not use the intermediate nodes of path 40; first sender interpreted as intermediate node from path 40]), the second data frame being different from the first data frame (see Figure 1 [different path; therefore different path headers]), the second sender apparatus being different from the first sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 and common node of paths 42 and 44]); an acknowledgment frame controller configured to: issue an instruction to transmit acknowledgment information that indicates that the first data frame and the second data frame are successfully received by the electronic apparatus if the first data in the first data frame is received (MPEP 2111.04 II); issue the instruction if the first data in the first data frame is not received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry (MPEP 2111.04 II); and issue the instruction if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry (MPEP 2111.04 II) (see Figure 1 and paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs)]); and transmitter circuitry configured to transmit the acknowledgment information) which indicates the first data frame and the second data frame are successfully received by the electronic apparatus, to the first sender apparatus and the second sender apparatus in accordance with the instruction (see Figure 1 and paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs); a packets sent along different paths; paths 42 and 44 share a common node; based on per-path feedback, the common node would receive two ACKs]).
	Sivakumar et al. does not explicitly disclose issue an instruction to transmit acknowledgment information that indicates that the first data frame and the second data frame are successfully received by the electronic apparatus if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is not received successfully by the receiver circuitry; issue the instruction if the first data in the first data frame is not received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry.
	However, such a feature could be obvious since the data in each packet is the same.  The motivation for this is to show that the data has been received. 
	Furthermore, Sivakumar further discloses for the sake of simplicity, only two sets of parallel communication transceivers, connections, and endpoints are depicted. However, any number of communication transceivers may be interfaced to network 26 for the purpose of leveraging network 26 (paragraph 0029) which suggests source 30 may be able to transmit to more than one Sender 22.
Regarding claim 7, Sivakumar et al. further discloses wherein the transmitter circuitry is further configured to transmit a trigger frame that comprises information that the first sender apparatus and the second sender apparatus need for transmitting the first data frame and the second data frame, respectively (paragraph 90 [per-path feedback]).
	Regarding claim 8, Sivakumar et al. further discloses determine that the first data frame comprises the first data based on at least one of a receiving time of the first data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that are included in the first data frame; and determine that the second data frame comprises the first data based on at least one of a receiving time of the second data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that are included in the second data frame (paragraphs 0097, 0109 [The ack_mapping data structure, for example, may maintain the appropriate sequence numbers for packets that arrived along a specific path. By maintaining the sequence numbers and associated paths, the ACKs corresponding to the packets may be sent along the same paths]).
	Sivakumar et al. does not explicitly disclose wherein if it is unknown whether the first data frame comprises the first data and it is unknown whether the second data frame comprises the first data.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a received sequence number could indicate whether a packet is properly received (paragraph 0078).  The motivation for this is to indicate to the sender whether a packet should be retransmitted.
	Regarding claim 9, Sivakumar et al. makes obvious all the recited subject matter in claim 8, but does not explicitly disclose wherein the acknowledgment frame controller is further configured to 
	However, Sivakumar et al. discloses per-path feedback (paragraph 0090) and scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver (paragraphs 0123-0124). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if only one ACK was received from a packet that was transmitted over multiple routes, there would be no need to keep the packet in the buffer for retransmission.  The motivation for this is to efficiently use the buffer and network resources.
Regarding claim 10, Sivakumar et al. discloses all the recited subject matter in claim 6, but does not explicitly disclose wherein the receiver circuitry is further configured to receive the first data frame and the second data frame that are transmitted in parallel by multiplexing.
However, Multiplexing data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Regarding claim 11, Sivakumar et al. discloses all the recited subject matter in claim 6, but does not explicitly disclose wherein the transmitter circuitry is further configured to transmit the acknowledgment information in parallel by multiplexing.
However, Multiplexing ACK data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Regarding claim 12, Sivakumar et al. further discloses wherein the electronic apparatus uses a wireless LAN (paragraph 0034 [802.11]).

However, Sivakumar further discloses for the sake of simplicity, only two sets of parallel communication transceivers, connections, and endpoints are depicted. However, any number of communication transceivers may be interfaced to network 26 for the purpose of leveraging network 26 for an associated communications endpoint (paragraph 0029) which suggests source 30 may be able to transmit to more than one Sender 22.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize with the per-path feedback, each Sender 22 would not retransmit if an ACK was sent. The motivation for this is to avoid wasting network resources by avoiding unnecessary retransmission.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465